Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed June 17, 2022 have been fully considered. As the arguments are directed to references no longer relied upon they are moot.
Claim Objections
Claim 28 is objected to because: on line 4”emitting elements” should be “light emitting elements.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat et al. US 20080211428 (“Bayat”).
Bayat teaches (Figs. 1-3; ¶¶38-54):
Re 21: 
 a housing 12 having an opening at one end of the housing (Fig. 1: emitters E1-E4 emit out of opening through transparent cover 20); and
more than one light emitting element 22 disposed in the housing adjacent the opening;
wherein the light emitting elements are arranged to emit a field of illumination outwardly from the housing opening of 90 degrees or more (Fig. 3: each beam is a circular beam thus it emits 360degrees although it does not emit at this angle with respect to its optical axis, but the claim does not limit how the angle is to be measured).

Re 22: herein a first light emitting element is positioned adjacent a center of the housing and emits light in a forward direction outwardly from the housing opening, and wherein a second light emitting element is positioned adjacent a first side of the housing and emits light in a first sideward direction outwardly from the first side of the housing opening (Figs. 1, 3).

Re 23: comprising a transparent cover 20 connected with the housing opening and positioned adjacent at least one of the light emitting elements.

Re 24: wherein the light emitting elements are arranged to emit a field of illumination outwardly from the housing opening of about 120 to 270 degrees.

Re 25: wherein a first light emitting element is positioned to provide a frontward field of illumination from the housing opening, and wherein a second light emitting element is positioned to provide a first sideward field of illumination from the housing opening in a direction different from the frontward field of illumination (Fig. 3; ¶53-4).

Re 26: wherein a third light emitting element is positioned to provide a second sideward field of illumination from the housing opening in a direction different than the first sideward field of illumination and the frontward field of illumination (Fig. 3; ¶53-4).

Re 27: wherein one or more of the first, second, and third number of light emitting elements are positioned adjacent each other.

Re 28: 
a housing comprising two or more light emitting elements disposed therein (Figs. 1-3; ¶¶38-54);
transparent cover connected with the housing and positioned adjacent at least one of the emitting elements (Figs. 1-3; ¶¶38-54);
wherein at least one of the light emitting elements is positioned adjacent a center of a front portion of the housing and emits a forward frontward field of illumination, wherein at least another one of light emitting elements is positioned adjacent a side of the front portion of the housing to emit a sideward field of illumination in a direction different from the frontward field of illumination, and wherein the light emitting elements emit a field of illumination outwardly from the front portion of the housing that is 90 degrees or more (Figs. 1-3; ¶¶38-54).
Re 29: wherein the light emitting elements emit a field of illumination outwardly from the front portion of the housing that is 180 degrees or more (Figs. 1-3; ¶¶38-54).

Re 30: wherein the light emitting elements emit a field of illumination outwardly from the front portion of the housing that is between 120 to 270 degrees. (Figs. 1-3; ¶¶38-54).

Re 31: comprising a reflector that is positioned adjacent at least one of the two or more light emitting elements (Fig. 4A: lens has reflecting surface; ¶¶57-58).

Re 32: wherein the sideward field of illumination projects in a first direction, and wherein least another one of the light emitting elements is positioned adjacent a side of the front portion of the housing to emit a sideward field of illumination that projects in a second direction that is different from the first direction (Fig. 3; ¶¶53-54).

Re 33: wherein at least one of the light emitting elements is disposed adjacent an opening at one end of the housing along the housing front portion (Fig. 1).

Re 34: wherein the multi-directional light assembly is a portable device that is configured to electrically connect with and accommodate a portable power source (¶42; Fig. 1).

Re 35: wherein the multi-directional light assembly is configured to promote hand-held operation by a user (Fig. 1).

Re 36:
a housing that is configured to accommodate placement of more than one light emitting element along a front portion of the housing,
wherein the light emitting elements provide a frontward field of illumination and a sideward field of illumination in a direction different than the frontward field of illumination, and 
wherein the light emitting elements emit a wide field of illumination outwardly from the front portion of from the housing of that is 180 degrees or more (Figs. 1-3; ¶¶38-54).

Re 37: wherein the light emitting elements emit a wide field of illumination outwardly from the front portion of the housing of between 120 and 270 degrees. (Figs. 1-3; ¶¶38-54).

Re 38: wherein one of the light emitting elements is positioned adjacent a center of the housing and emits the frontward field of illumination, and wherein another one of the light emitting elements is positioned at a location different than the center of the housing and emits the sideward field of illumination (Figs. 1-3; ¶¶38-54).

Re 39: wherein at least one of the light emitting elements is disposed within an opening of the housing along the front portion of the housing, and wherein the light assembly comprises a transparent cover attached with the housing opening.

Re 40: wherein the housing includes one of the light emitting elements positioned adjacent a center of the front portion of the housing, includes another of the light emitting elements positioned adjacent a first side of the front portion of the housing, and includes another of the light elements positioned adjacent a second side of the front portion of the housing that is different than the first side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875